Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/28/2022 has been entered. 
DETAILED ACTION
Claims 1-17 are pending and have been examined.
The information disclosure statement (IDS) submitted on 07/28/2022 was considered by the examiner.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-17 are allowable because the prior art fails to teach or suggest an apparatus for oral imaging comprising: a) a tunable laser source energizable to generate a light frequency signal that ranges from a first frequency to a second higher frequency, wherein each generated frequency in the range has a linewidth of less than 1 MHz; b) an image acquisition apparatus that is energizable to scan the generated light frequency signal to each of a plurality of successive positions on a sample surface and to combine a returned signal from said each of the plurality of successive positions on the sample surface with the generated light frequency signal, the image acquisition apparatus comprising a detector that obtains a beat frequency signal corresponding to each scanned successive position from a combination of the returned signal and the generated light frequency signal; c) a processor that is in signal communication with the detector and that generates a processed beat signal from the obtained beat frequency signal, where the processed beat signal is indicative of a distance from the image acquisition apparatus to the sample surface at the corresponding scanned position; and d) a display that is in signal communication with the processor and is energizable to display distance data according to the processed beat signal for each scanned position, as recited in the claims.
The closest prior art, Bonnema et al. (US 2013/0182260), discloses a hand-held imaging probe using swept source optical coherence tomography.  However, Bonnema does not disclose each frequency generated by a tunable laser in the range has a linewidth of less than 1 MHz as claimed.  Bonnema et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458. The examiner can normally be reached M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571)272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN R SCHNURR/Primary Examiner, Art Unit 2425